Exhibit 10.5
 
AMERI HOLDINGS, INC.
100 Menlo Park Drive
Edison, New Jersey 08837
May 26, 2015
 
Mr. Srinidhi “Dev” Devanur
100 Menlo Park Drive
Edison, New Jersey 08837
 
Dear Srinidhi:
 
This letter will confirm the terms of your employment by AMERI Holdings, Inc.
(formerly Spatializer Audio Laboratories, Inc.), a Delaware corporation (the
“Company”).  This employment letter is being entered into by us
contemporaneously with the execution of the Agreement of Merger and Plan of
Reorganization, dated as of the date hereof, among the Company, Ameri100
Acquisition, Inc. and Ameri and Partners Inc. (the “Merger Agreement”).
 
1.
TITLE

 
You shall be employed by the Company as its Executive Vice Chairman of the
Board.
 
2.
SALARY

 
Your salary shall be $120,000 per year, payable in bi-weekly installments.  Your
bonus will be $50,000 per year, at the discretion of the Company’s Board of
Directors.
 
3.
TERM

 
The term of your employment shall be three (3) years, beginning immediately
following the Closing (as defined in the Merger Agreement).
 
4.
EQUITY INCENTIVE AWARD PLAN

 
The Company has established the 2015 Equity Incentive Award Plan in which you
will be eligible to participate.  The number of stock options or other
securities awarded to you, if any, and the terms thereof will be determined by
the Company’s Board of Directors (or Compensation Committee, when established).
 
5.
TERMINATION

 
If, during the term of your employment, (a) you are terminated by the Company
other than for “Cause” (as defined below), or (b) you resign for “Good Reason”
(as defined below), then you will continue to receive for a period of one year
following such termination your then current salary payable on the same basis as
you were then being paid.
 
“Cause” means:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           deliberate refusal or deliberate failure to carry out any
reasonable order, consistent with your position, of the Board of Directors of
the Company after reasonable written notice from such persons; (ii) a material
and willful breach of this employment letter, the Confidentiality and
Non-Competition Agreement referenced below or similar agreements with the
Company or any of its subsidiaries; (iii) gross negligence or willful misconduct
in the execution of the your assigned duties as an employee; (iv) engaging in
repeated intemperate use of alcohol or drugs; or (v) conviction of a felony or
other serious crime.
 
“Good Reason” means:
 
(i)           you shall have been assigned duties materially inconsistent with
your position; (ii) your salary is reduced more than 15% below its then current
level; or (iii) material benefits and compensation plans then currently in
existence are not continued in effect for your benefit.
 
You will not be terminated by the Company for any reason except upon thirty (30)
days prior written notice.
 
6.
RESPONSIBILITIES

 
Your responsibilities and duties shall be those ordinarily possessed by the
Executive Vice Chairman of the Board of a publicly-traded company.
 
7.
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 
You will be required to execute the Company’s standard form of Confidentiality
and Non-Competition Agreement, a copy of which is included with this
letter.  Such Confidentiality and Non-Competition Agreement, which is hereby
incorporated into this letter agreement as if set forth herein in its entirety,
forms part of the consideration given by you for the Company entering into this
employment letter with you.
 
8.
GOVERNING LAW

 
This agreement shall be governed by and construed in accordance with the laws of
the State of New York, U.S.A., as applied to agreements whose only parties are
residents of such state and which are to be performed entirely within such
state.
 
 
2

--------------------------------------------------------------------------------

 
 
9.
COUNTERPARTS

 
This agreement may be executed in counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.
 
Very truly yours,
 
AMERI HOLDINGS, INC.
   
By:
/s/ Giri Devanur
 
Name:
Giri Devanur
 
Title:
President and Chief Executive Officer





ACCEPTED AND AGREED:




/s/ Srinidhi “Dev” Devanur
Srinidhi “Dev” Devanur


 
 
3

--------------------------------------------------------------------------------

 